Citation Nr: 0115018	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  95-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left eye 
disability.

2.  Entitlement to service connection for right eye 
disability.

3.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection, to include on a 
secondary basis, for a right hip disability.

5.  Entitlement to service connection for residuals of a 
right fibula fracture.

6.  Entitlement to an increased (compensable) disability 
rating for residuals of a stress fracture of the right tibia.

7.  Entitlement to an increased disability rating for 
residuals of a mandibular fracture, currently evaluated as 30 
percent disabling.

8.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and J.L.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
August 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied entitlement to service 
connection for psychiatric disability, right hip disability 
and residuals of a right fibula fracture, and which denied 
the veteran's claim to reopen a claim of entitlement to 
service connection for bilateral eye disability.  The April 
1995 rating decision also granted service connection for 
residuals of a right tibia fracture and residuals of a 
mandibular fracture, evaluating both disabilities as 
noncompensably disabling, and denied entitlement to a total 
rating based on unemployability due to service-connected 
disabilities.  In December 1997, the evaluation assigned the 
veteran's residuals of a mandibular fracture was increased to 
30 percent disabling.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in January 2001.

Other issue

The Board also notes that the veteran, at his January 2001 
hearing before the undersigned, indicated that he was 
considering filing a claim for entitlement to an increased 
(compensable) rating for bilateral hearing loss.  If the 
veteran desires to submit such a claim, he should so inform 
the RO, which should respond appropriately to any 
communication received.


REMAND

Clarification of issues on appeal

The record reflects that the veteran, in July 1985, requested 
entitlement to service connection for residuals of left eye 
surgery; he did not reference his right eye.  In a September 
1985 rating decision, VA identified the issue before it as 
entitlement to service connection for residuals of left eye 
surgery, but in the "findings" portion of the decision, 
noted that the veteran had right eye problems and that the 
right eye disability was congenital in origin.  In the 
"decision" portion of the September 1985 rating decision, 
VA concluded that service connection was not in order for 
left eye disability, noted that the disability of both eyes 
as shown by the record was congenital in origin, and 
concluded that service connection was not granted for 
congenital or developmental abnormalities.  In October 1985, 
the veteran was provided with a letter from VA which notified 
him that service connection for left eye disability was 
denied, and which provided him with notice of his appellate 
rights; the notice letter neither informed the veteran that 
service connection for right eye disability was denied, nor 
is there evidence that the veteran was provided with a copy 
of the September 1985 rating decision.  

In August 1990, the veteran alleged entitlement to service 
connection for left and right eye disabilities.  Later in 
August 1990, VA sent the veteran a letter explaining that 
service connection for his "eye condition" had previously 
been denied, and that new and material evidence was required 
in order to reopen his claim of entitlement to service 
connection for eye disability.  In the April 1995 rating 
decision which is the subject of the current appeal, the RO 
concluded that the September 1985 rating decision denied 
entitlement to service connection for the veteran's left and 
right eye disabilities, and developed the instant appeal with 
respect to those disabilities on a new and material basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Even assuming that the September 1985 rating decision in fact 
denied service connection for right eye disability, the 
record clearly reflects that the veteran was never placed on 
notice that the September 1985 rating decision addressed his 
right eye disability.  Indeed, as described above, the notice 
letter for the September 1985 decision only mentioned the 
veteran's claimed left eye disability, and there is no 
indication that the letter included, as an attachment, a copy 
of the referenced rating decision.  Since the veteran was 
never notified that service connection for right eye 
disability was denied in the September 1985 rating decision, 
and as there is otherwise no other rating or Board decision 
on file denying entitlement to service connection for right 
eye disability, the Board concludes that the veteran's claim 
of entitlement to service connection for right eye disability 
is properly considered on a de novo basis.  Accordingly, the 
issues on appeal have been restated on page 1 to reflect the 
different posture of the claimed right and left eye 
disabilities.

The record reflects that service connection for acquired 
psychiatric disability was denied in the April 1995 rating 
decision which is the subject of this appeal.  In his May 
1995 Notice of Disagreement, the veteran alleged that his 
acquired psychiatric disorder included PTSD.  In July 1995, 
the veteran was issued a Statement of the Case (SOC) which 
identified the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder, but which 
noted in the discussion section that there was no evidence of 
a post-traumatic stress disorder; the veteran thereafter 
perfected his appeal with respect to the issue of entitlement 
to service connection for an acquired psychiatric disorder.  
In December 1995, the veteran's representative requested that 
development specific to PTSD be undertaken.  In a July 1996 
rating decision, the RO denied entitlement to service 
connection for PTSD.  An August 1996 Supplemental Statement 
of the Case (SSOC) identified the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, and once again noted that there was no evidence of 
PTSD.  In SSOCs dated in December 1997 and thereafter, the RO 
identified the issue on appeal as entitlement to service 
connection for PTSD, without reference to any other acquired 
psychiatric disorder.

As the above procedural history makes clear, the veteran has 
consistently requested entitlement to service connection for 
an acquired psychiatric disorder, whether described as PTSD 
or some other disorder, since the April 1995 rating decision, 
and the July 1995 SOC and several subsequent SSOCs addressed 
whether service connection for PTSD was warranted.  While the 
veteran's representative insisted in December 1995 that the 
RO undertake development specific to PTSD, there is no 
indication that the veteran has withdrawn his appeal with 
respect to the issue of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD.  
Accordingly, the Board has listed the issue on appeal as 
entitlement to service connection for acquired psychiatric 
disorder, to include PTSD.
 
Factual background

With respect to bilateral eye disability, service medical 
records show that esotropia was documented on the veteran's 
October 1972 entrance examination; an ophthalmological 
consultation was recommended, which showed right uncorrected 
visual acuity of 20/20, and left uncorrected visual acuity of 
20/30; corrected visual acuity was 20/20 bilaterally.  Later 
in October 1972 the veteran reported a medical history of 
bilateral eye defects, but examination showed that he was 
able to see satisfactorily.  In December 1972 he was treated 
for a large conjunctival mass at the lateral limbus of the 
right eye with some corneal opacity in the same area, but in 
March 1973, after complaining of right eye pain and a 
scratching sensation, the veteran demonstrated conjunctivitis 
without any foreign body or corneal abrasion.  

The service medical records show that the veteran, on his 
request, was admitted in February 1973 for the elective 
repair of his esotropia, at which time his esotropia was 
described as congenital in origin, existing since shortly 
after birth.  External examination of the eyes prior to 
surgery revealed a healed superficial keratectomy site at the 
limbus in the right cornea.  Examination also revealed a 46 
diopter alternating esotropia with a 16 diopter left 
hypotropia, but no evidence of diplopia.  The veteran 
thereafter underwent a 4 mm recession of the right medial 
rectus and a 6 mm resection of the right lateral rectus, as 
well as a 4 mm recession of the left medial rectus and a 4 mm 
recession of the left superior rectus.  The veteran was 
discharged to duty approximately three weeks following 
surgery.  He thereafter experienced mild conjunctivitis, and 
there were two occasions in which he was treated for foreign 
bodies in his eyes.  By the end of April 1973, the veteran 
exhibited complete suppression of his right hypertropia, with 
uncorrected right visual acuity of 20/20, uncorrected left 
visual acuity of 20/40, and bilateral corrected visual acuity 
of 20/20.  A May 1973 examination of the veteran's eyes for 
any evidence of peripheral retinal pathology secondary to the 
recent surgery was negative.  The veteran's examination for 
discharge shows that he exhibited uncorrected right visual 
acuity of 20/20, and uncorrected left visual acuity of 20/40.

Postservice medical evidence on file, which consist of VA and 
private treatment records, thereafter document, beginning in 
1977, complaints of diplopia and bilateral eye problems, note 
the presence of a strabismus, and indicate that the veteran 
has undergone several eye surgeries since service.  The 
veteran was scheduled for a VA examination of his eyes in 
November 1994, but failed to report for the examination.  At 
his January 2001 hearing before the undersigned, the veteran 
essentially testified that while he did experience eye 
problems prior to service, he did not experience diplopia 
until after his eye surgery in service; he alleged that his 
preservice bilateral eye disability underwent chronic 
aggravation as the result of service.  The veteran also 
testified that although the last VA treatment record obtained 
by the RO is dated in October 1997, he had received 
additional treatment for his eye problems since that time; he 
requested that VA treatment reports after October 1997 be 
obtained in support of his claim.

With respect to the issue of entitlement to service 
connection for acquired psychiatric disability, to include 
PTSD, the veteran alleges that he developed psychiatric 
disability as the result of several incidents in service in 
which he was assaulted by fellow service members.  The 
veteran indicates that his service-connected tibia and 
mandibular fractures actually occurred as the result of the 
referenced assaults at the Marine Corps Recruit Depot.  
Review of the service medical records disclose that they are 
incomplete, since they reference treatment for a broken jaw 
and stress fractures, but contain few treatment records 
pertaining thereto.  The evidence currently of record does 
not reference the circumstances surrounding the veteran's jaw 
and tibia fractures.  At his January 2001 hearing before the 
undersigned, the veteran alleged that incident reports were 
filed after each alleged assault, and that those incident 
reports are on file.  The record reflects that the referenced 
reports are, in fact, not on file.

In connection with the instant claim, the veteran was 
afforded VA examinations in October 1994, May 1996 and May 
1997, at which time each examiner concluded that the veteran 
did not meet the criteria to warrant a diagnosis of PTSD.  
Notably, however, while the examiners diagnosed the veteran 
with disorders including bipolar disorder, anxiety disorder 
not otherwise specified, and schizoaffective disorder, none 
of the examiners addressed whether any such disorder was 
etiologically related to service.  The Board also notes that, 
after the most recent VA examination of the veteran in May 
1997, records from a Vet Center were added to the record, and 
that those records contain a diagnosis of PTSD by a 
counselor.
 
With respect to right hip disability, the veteran primarily 
alleges that his right hip disability was caused or 
chronically worsened by his service-connected residuals of a 
stress fracture of the right tibia, although the claim has 
also been developed on a direct service connection basis.  
Notably, the record reflects that the veteran has never been 
provided with the law or regulations pertaining to 
establishing service connection on a secondary basis.  With 
respect to evidence of right hip disability, service medical 
records are entirely negative for any complaints, finding or 
diagnosis of right hip disability.  When examined in October 
1994, the veteran denied any right hip problems and physical 
examination of the hip did not disclose any abnormalities.  
However, postservice treatment records on file document 
several occasions in which the veteran reported that he 
underwent a right hip replacement prior to service as the 
result of a motor vehicle accident (MVA).  They also record 
that he was involved in an MVA in January 1978, and that he 
reported right hip complaints after falling down on several 
occasions after service; according to VA treatment records, 
the veteran was hospitalized in connection with the January 
1978 MVA at the Marshall Hale Hospital, records for which are 
not on file.  VA treatment reports document that the veteran 
was diagnosed with right hip bursitis in February 1996.

With respect to the veteran's claimed residuals of a right 
fibula fracture, service medical records disclose that the 
veteran sustained a stress fracture of his right tibia in 
service.  X-ray studies in December 1972 conducted in 
connection with treatment of his stress fracture disclosed 
the presence of an old fibula fracture with nonunion.  
Postservice medical evidence on file documents the veteran's 
contention that he fractured his right fibula prior to 
service in an MVA.  They also document that the veteran was 
involved in an MVA in January 1978 as well as several falling 
incidents, and that he reinjured his right fibula at least 
once after service.  When the veteran was examined by VA in 
October 1994, the examiner noted the veteran's preservice 
history of a right femur fracture.  The veteran reported to 
the examiner that he sustained two right lower extremity 
fractures in service.  Physical examination provided no 
findings with respect to the right fibula.  At this January 
2001 hearing before the undersigned, the veteran testified 
that he fractured his right fibula in service.

The record reflects that service connection for residuals of 
a stress fracture of the right tibia was granted in April 
1995, evaluated as noncompensably disabling.  The record 
reflects that the veteran was most recently afforded a VA 
examination of this disability in May 1997, at which time the 
examiner provided only minimal findings with respect to the 
veteran' service-connected disability.  The record moreover 
reflects that none of the VA examination reports on file 
address the impact of the veteran's residuals of a right 
tibia fracture on his employability.  The Board notes that 
the veteran was scheduled for VA examinations of his 
disability in December 1999 and January 2000, but that he 
failed to report.  At his January 2001 hearing before the 
undersigned, the veteran testified that he never received 
notice to report for the referenced examinations.

With respect to the residuals of a mandibular fracture, 
service connection for this disability was granted in April 
1995; the disability was evaluated as noncompensably 
disabling effective September 14, 1994.  In December 1997, 
the evaluation assigned the veteran's disability was 
increased to 30 percent disabling effective September 14, 
1994.  The veteran was most recently afforded a VA 
examination of his mandible disability in May 1997, but the 
record reflects that none of the veteran's VA examiners has 
addressed the impact, if any, of his service connected 
mandible disability on his employability.  The Board notes 
that the veteran was scheduled for VA examinations in 
December 1999 and January 2000 with respect to his claim, but 
that he failed to report.  At his January 2001 hearing before 
the undersigned, the veteran testified that he never received 
notice of the scheduled examinations.

The Board lastly notes that service connection for tinnitus 
and for additional dental disability was granted in a May 
2000 rating decision.  The record reflects that the veteran 
was not thereafter issued an SSOC addressing the impact of 
the above disabilities on the veteran's claim for entitlement 
to a total rating based on unemployability due to service-
connected disabilities.

Reasons for remand

As discussed in the prior section, the veteran has alleged 
that VA treatment records since October 1997 are relevant at 
least to his claim of entitlement to service connection for 
right eye disability and his claim to reopen the issue of 
entitlement to service connection for left eye disability.  
Therefore, those treatment reports should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) [records of VA 
medical treatment are deemed to be constructively of record 
in proceedings before the Board]. 

With respect to the claim of entitlement to service 
connection for psychiatric disability, to include PTSD, since 
his VA examiners did not address the etiology of any 
diagnosed psychiatric disability, and as Vet Center records 
showing a diagnosis of PTSD were added following the last VA 
psychiatric examination of the veteran, the Board concludes 
that additional VA examination of the veteran is warranted.  
In addition, although the veteran has alleged the development 
of PTSD from personal assaults in service, it does not appear 
that the RO has complied with the special provisions 
promulgated in the VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, relating to personal assault 
claims.  See Patton v. West, 12 Vet. App. 272 (1999).  The 
Board also notes that although the veteran's service medical 
records are incomplete, there is no indication that the RO 
has attempted to contact the Balboa United States Naval 
Hospital in San Diego, California directly in order to obtain 
any additional records for the veteran corroborative of his 
claimed assaults in service.

With respect to entitlement to service connection for right 
hip disability and the residuals of a right fibula fracture, 
since none of the examination reports on file address the 
etiology of either disability, the Board concludes that 
additional VA examination of the veteran is warranted.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [fulfillment 
of the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination].

With regard to the claims for an increased rating for 
residuals of a right tibia fracture and for the residuals of 
a mandibular fracture, as noted previously, the veteran was 
last examined in May 1997 for his right tibia fracture, at 
which time the examiner did not adequately assess the 
functional loss due to pain associated with the disability.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
record reflects that the veteran failed to report for VA 
examinations of his service-connected right tibia and 
mandible disabilities scheduled in December 1999 and January 
2000, he explained under oath at his January 2001 hearing 
that he did not receive notice to report for the scheduled 
hearings, and further indicated his willingness to report for 
VA examination.  Under the circumstances, the Board is of the 
opinion that another VA examination of the veteran's service-
connected right tibia and mandible disabilities is warranted.
 


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, 
which may possess additional records 
pertinent to the claims on appeal.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran, to 
include the Marshall Hale Hospital, 
which have not been secured 
previously.  In any event, treatment 
records from the VA Medical Centers 
in Phoenix, Arizona and in Tucson, 
Arizona, for October 1997 to the 
present, as well as records from the 
Phoenix, Arizona Vet Center for 
November 1997 to the present, should 
be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The RO should provide the 
veteran with a personal assault 
letter and questionnaire to be 
filled out and returned, in 
accordance with M21-1, Part III, 
§ 5.14(c).  After the veteran has 
responded to the above inquiry, the 
RO should follow all other pertinent 
guidelines in M21-1, § 5.14(c) for 
development of the claim.

4.  The RO should contact the 
National Personnel Records Center 
(NPRC) and request that NPRC search 
its records for the veteran's 
service personnel records and any 
additional service medical records 
for the veteran, in particular 
records of treatment of the veteran 
at the United States Naval Hospital 
in San Diego, California for the 
period from October 1972 through 
August 1973.  

5.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by  
the veteran's service-connected 
residuals of a stress fracture of 
the right tibia and residuals of a 
mandibular fracture; and the nature, 
extent and etiology of the veteran's 
claimed right hip disability and 
residuals of a right fibula 
fracture.  If diagnostic testing 
and/or specialist consultations are 
deemed to be necessary by the 
examiner, such should be scheduled.  
The examination report must be 
associated with the veteran's VA 
claims folder.

6.  The RO should arrange for the 
veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the veteran's right eye 
disability.  All indicated studies 
should be performed. With respect to 
any right eye disability identified, 
the examiner should provide an 
opinion as to whether the disorder 
increased in severity during 
service, and if so, whether the 
increase was clearly and 
unmistakably due to natural 
progress.  The examination report 
must be associated with the 
veteran's VA claims folder.

7.  The RO should also arrange for a 
VA examination of the veteran by a 
psychiatrist to determine the nature 
and extent of any current 
psychiatric disorders. The examiner 
should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  With respect 
to the veteran's claimed PTSD, a 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  With respect to any 
psychiatric disorder other than PTSD 
identified, the examiner should 
provide an opinion as to whether 
such psychiatric disorder is 
etiologically related to service.  
The examination report must be 
associated with the veteran's VA 
claims folder.

8.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The 
RO should then readjudicate the 
issues on appeal.  

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issues in appellate status and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  If appropriate, the 
Supplemental Statement of the Case should provide the veteran 
with the applicable law and regulations pertaining to service 
connection on a secondary basis.  The veteran and his 
representative should be provided an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


